69 F.3d 533
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Crayton E. MCELVEEN, Jr., Plaintiff--Appellant,v.COMMONWEALTH OF VIRGINIA;  Supreme Court of Virginia;General Assembly of Virginia;  Governor of Virginia;Attorney General of the Commonwealth of Virginia;  TheCouncil on Human Rights;  Board of Education, Director;Department of Corrections, Director;  Augusta CorrectionalCenter, Warden;  John/Jane Doe (unknown persons),Defendants--Appellees.
No. 95-7075.
United States Court of Appeals, Fourth Circuit.
Oct. 25, 1995.

Crayton E. McElveen, Jr., Appellant Pro Se.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we deny Appellant's petition for writ of mandamus and affirm on the reasoning of the district court.  McElveen v. Virginia, No. CA-95-429-AM (E.D. Va.  June 13, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED